This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0994

                                       Orin Vann,
                                        Relator,

                                           vs.

                   Texas Roadhouse Holdings LLC - Texas Roadhouse,
                                    Respondent,

                  Department of Employment and Economic Development,
                                      Respondent

                                  Filed March 7, 2016
                                        Affirmed
                                     Worke, Judge

                  Department of Employment and Economic Development
                                  File No. 33404024-3

Orin B. Vann, Duluth, Minnesota (pro se relator)

Texas Roadhouse Holdings LLC-Texas Roadhouse, c/o TALX, St. Louis, Missouri
(respondent employer)

Lee B. Nelson, Department of Employment and Economic Development, St. Paul,
Minnesota (for respondent department)

      Considered and decided by Worke, Presiding Judge; Schellhas, Judge; and

Johnson, Judge.
                        UNPUBLISHED OPINION

WORKE, Judge

      Relator challenges an unemployment-law judge’s (ULJ) decision that he quit

employment without a good reason caused by his employer and is ineligible for

unemployment benefits. We affirm.

                                    DECISION

       On review, we may affirm, modify, or reverse the decision of the ULJ or remand

the case for further proceedings if the substantial rights of the relator may have been

prejudiced because the findings, inferences, or decision are unsupported by substantial

evidence in the record, or are arbitrary or capricious. Minn. Stat. § 268.105, subd.

7(d)(5)-(6) (Supp. 2015).

      There is no dispute that relator Orin Vann quit his food-service position at

respondent-employer Texas Roadhouse.            An individual who quit employment is

ineligible for unemployment benefits, unless, as relevant here, he quit “because of a good

reason caused by the employer.” Minn. Stat. § 268.095, subd. 1(1) (2014). A good

reason caused by the employer is (1) directly related to the employment and for which the

employer is responsible; (2) adverse to the employee; and (3) one that would compel an

average, reasonable employee to quit and become unemployed rather than remaining in

employment.    Id., subd. 3(a) (2014).    An employee subjected to adverse working

conditions must complain to the employer and “give the employer a reasonable

opportunity to correct the adverse working conditions before that may be considered a

good reason caused by the employer for quitting.” Id., subd. 3(c) (2014).


                                            2
         The reason an employee quit is a question of fact. See Beyer v. Heavy Duty Air,

Inc., 393 N.W.2d 380, 382 (Minn. App. 1986) (reviewing a determination of the reason

an employee quit as a fact question). But whether the reason was a good reason to quit

caused by the employer is a question of law, reviewed de novo. Rowan v. Dream It, Inc.,

812 N.W.2d 879, 883 (Minn. App. 2012). The conclusion that an employee did not have

a good reason to quit must be based on factual findings supported by substantial

evidence. Nichols v. Reliant Eng’g & Mfg., Inc., 720 N.W.2d 590, 594 (Minn. App.

2006).

         Vann argues that he quit after the kitchen manager relabeled expired food, which

was an affront to his commitment to customer safety, concerns for company liability, and

legal food and safety requirements. The ULJ found that Vann quit because he did not get

along with the kitchen manager. The evidence supports the ULJ’s finding.

         Vann testified that he quit because he was “having too many personal conflicts

with the kitchen manager” relating to Vann’s son who also worked at Texas Roadhouse.

Both Vann and his son reported to the kitchen manager. Vann described three incidents,

two of which occurred in 2013.        The first involved the kitchen manager allegedly

attempting to access Vann’s son’s phone, the second involved the kitchen manager

allegedly attempting to discuss Vann’s son’s sex life with Vann’s son. Vann reported the

incidents to Mario Ruiz, managing partner of Texas Roadhouse. Ruiz testified that the

kitchen manager denied the allegations, claiming that he disconnected the phone from the

speaker system to stop it from playing music, and that he never attempted to have a

discussion sexual in nature with Vann’s son.


                                             3
      The final incident occurred on January 13, 2015. The kitchen manager disciplined

Vann’s son for failing to follow the prep list. Vann claimed that the next morning, he

noticed that the kitchen manager relabeled expired food. He reported the incident to

Ruiz. The kitchen manager explained to Ruiz that the restaurant ran out of items that

Vann’s son did not prep, and that the kitchen manager prepared those items that night,

but did not label them until the following morning.

      Vann testified that he quit because “due to all the prior issues it was more than

enough to where [he] felt that [the kitchen manager’s actions caused] too many problems,

[and they] could no longer work together.” This testimony has nothing to do with the

kitchen manager allegedly relabeling expired food; rather, it supports the ULJ’s finding

that Vann quit because he did not get along with the kitchen manager.

      Additionally, Vann testified, “If you tell me I can’t reuse [expired food] I don’t see

where it gives you the right to reuse it. So that is a conflict of interest to me.” This

statement belies Vann’s assertion that he quit because he is committed to food safety.

This statement shows that he merely rejects the idea that his manager can reuse expired

food when he cannot. Moreover, Vann failed to prove that the kitchen manager relabeled

expired food. Ruiz investigated, but was unable to conclude that the kitchen manager had

done anything inappropriate. The ULJ believed the kitchen manager’s explanation, and

found that the kitchen manager “did not relabel expired product.” Conversely, the ULJ

did not believe Vann’s testimony because it “did not follow a logical sequence of

events.” For example, Vann claimed to have photographed the food on January 13, but

stated that it was not relabeled until January 14, and he did not show the photos to Ruiz


                                            4
or offer them into evidence. This court defers to the ULJ’s credibility determinations.

Skarhus v. Davanni’s Inc., 721 N.W.2d 340, 344 (Minn. App. 2006).

      We must now determine whether Vann quitting because he did not get along with

the kitchen manager was a good reason to quit caused by the employer. Personality

conflicts with an employer or supervisor do not create good reason to quit. Ryks v.

Nieuwsma Livestock Equip., 410 N.W.2d 380, 381-82 (Minn. App. 1987); Portz v.

Pipestone Skelgas, 397 N.W.2d 12, 14 (Minn. App. 1986) (stating that dissatisfaction

with supervisor and working conditions does not constitute good cause to quit). When

adverse working conditions arise out of a personality conflict with a supervisor, the

employee must report this conflict to the employer before using the conflict to justify

quitting. Ryks, 410 N.W.2d at 382. Vann reported the incidents to Ruiz who addressed

them with the kitchen manager. Ruiz investigated the relabeled-food incident, but could

not conclude that the kitchen manager relabeled food.

      Even if Vann quit because the kitchen manager relabeled food, it would not be a

good reason caused by the employer because it would not compel an average, reasonable

employee to quit and become unemployed. See Minn. Stat. § 268.095, subd. 3(a). As the

ULJ found, Vann might have had a good personal reason to quit, but he did not have a

good reason caused by the employer. See Werner v. Med. Prof’ls LLC, 782 N.W.2d 840,

842 (Minn. App. 2010) (“While an employee may have a good personal reason for

quitting, it does not necessarily constitute a good reason caused by the employer for

quitting.”), review denied (Minn. Aug. 10, 2010).

      Affirmed.


                                            5